UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4134


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARLOS ALAS BRIZUELA, a/k/a Truco, a/k/a Stewie,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cr-00259-JKB-7)


Submitted: October 5, 2021                                        Decided: January 13, 2022


Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven H. Levin, ROSENBERG MARTIN GREENBERG LLP, Baltimore, Maryland, for
Appellant. Kenneth Sutherland Clark, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Alas Brizuela seeks to appeal his conviction and sentence. In criminal cases,

a defendant’s notice of appeal must be filed within 14 days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect

or good cause, the district court may grant an extension of up to 30 days to file a notice of

appeal. Fed. R. App. P. 4(b)(4). Although the appeal period in a criminal case is not a

jurisdictional provision but rather a claim-processing rule, United States v. Urutyan, 564

F.3d 679, 685 (4th Cir. 2009), we “must dismiss” the appeal “[w]hen the Government

promptly invokes the rule in response to a late-filed criminal appeal,” United States v.

Oliver, 878 F.3d 120, 123 (4th Cir. 2017). When the Government moves to dismiss the

appeal within the time required by Local Rule 27(f), * this court will grant the motion.

United States v. Hyman, 884 F.3d 496, 500 (4th Cir. 2018).

       The district court entered judgment on February 11, 2020. Brizuela filed the notice

of appeal, at the earliest, on March 8, 2021. Because Brizuela failed to file a timely notice

of appeal or to obtain an extension of the appeal period, the appeal is untimely.

Accordingly, we grant the Government’s motion to dismiss and dismiss the appeal as

untimely. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED


       *
        Local Rule 27(f)(2) requires that motions to dismiss be filed within the time
allowed for filing a response brief. Here, the Government complied with that rule.
                                             2